       Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------ x
H. CRISTINA CHEN-OSTER, SHANNA                         :
ORLICH, ALLISON GAMBA and MARY                         :
DE LUIS,                                               :
                                                       :
                                Plaintiffs,            :        10 Civ. 6950 (AT) (RWL)
                       v.                              :
                                                       :
GOLDMAN, SACHS & CO. and THE                           :
GOLDMAN SACHS GROUP, INC.,                             :
                                                       :
                                Defendants.            :
------------------------------------------------------ x


                        MEMORANDUM OF LAW IN OPPOSITION TO
                       PLAINTIFFS’ MOTION FOR RECONSIDERATION

Barbara B. Brown (admitted pro hac vice)                   Robert J. Giuffra, Jr.
Carson H. Sullivan (admitted pro hac vice)                 Sharon L. Nelles
PAUL HASTINGS LLP                                          Ann-Elizabeth Ostrager
875 15th Street, N.W.                                      Hilary M. Williams
Washington, D.C. 20005                                     Joshua S. Levy
                                                           Hannah Lonky
                                                           SULLIVAN & CROMWELL LLP
Patrick W. Shea                                            125 Broad Street
PAUL HASTINGS LLP                                          New York, New York 10004
200 Park Avenue
New York, New York 10166                                   Amanda Flug Davidoff
                                                           Elizabeth A. Cassady
                                                           SULLIVAN & CROMWELL LLP
                                                           1700 New York Avenue, N.W., Suite 700
                                                           Washington, D.C. 20006

                                          Attorneys for Defendants
                                         Goldman, Sachs & Co. and
                                       The Goldman Sachs Group, Inc.

July 23, 2019
        Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 2 of 18



                                                  TABLE OF CONTENTS

                                                                                                                                     Page

PRELIMINARY STATEMENT ..................................................................................................1

ARGUMENT ..................................................................................................................................4
I.        THIS COURT ACTED WITHIN ITS AUTHORITY IN CONFIRMING
          JUDGE TORRES’S RULINGS IN THE CERTIFICATION ORDER. .......................4
          A.         Judge Torres Did Not Certify the Individual “Compensation” Claims of
                     Class Members for Classwide Treatment. ...............................................................4
          B.         Plaintiffs Cannot Escape the Plain Terms of the Certification Order. .....................6
          C.         In Light of the Clear Language of Judge Torres’s Certification Order, This
                     Court Was Well Within Its Authority To Confirm Its Meaning. ...........................11
II.       THE JUNE 25 ORDER DOES NOT IMPLICATE PLAINTIFFS’
          SUBSTANTIVE THEORIES OF LIABILITY UNDER TITLE VII OR THE
          NYCHRL. .........................................................................................................................12

CONCLUSION ............................................................................................................................15
        Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 3 of 18



                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Audio Emotion S/A v. McIntosh Grp., Inc.,
   2017 WL 6492506 (S.D.N.Y. Jan. 11, 2017) ...........................................................................2

Bell v. City of New York,
    2015 WL 5437306 (E.D.N.Y. Sept. 15, 2015) .......................................................................12

Cohen v. Schroeder,
   2016 WL 1070851 (S.D.N.Y. March 16, 2016) .....................................................................11

Fuchsberg & Fuchsberg v. Galizia,
   300 F.3d 105 (2d Cir. 2002) ......................................................................................................5

Hammond v. Toy Indus. Ass’n., Inc.,
  8 F. Supp. 3d 484 (S.D.N.Y. 2014) ........................................................................................13

Lugo v. Keane,
   15 F.3d 29 (2d Cir. 1994) ........................................................................................................12

Oehne v. United States,
   2017 WL 6626373 (D. Conn. Mar. 16, 2017) ..........................................................................5

Richardson v. City of New York,
   2018 WL 4682224 (S.D.N.Y. Sept. 28, 2018) ........................................................................14

United States v. Asare,
   2018 WL 2465378 (S.D.N.Y. June 1, 2018) ............................................................................5

Wal-Mart Stores, Inc. v. Dukes,
   564 U.S. 338 (2011) ..................................................................................................................6

Statutes

42 U.S.C. § 2000e-2(k)(1) ............................................................................................................13

N.Y.C. Admin. Code § 8–107(17)(a)(2) .......................................................................................13

Other Authorities

Local Civil Rule 6.3 for the Southern and
   Eastern Districts of New York ...................................................................................................2




                                                                  -ii-
      Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 4 of 18



                                PRELIMINARY STATEMENT

               There is no reason for this Court to reconsider or withdraw any portion of its June

25, 2019 Order. (“June 25 Order,” ECF No. 767.) This Order simply construed the plain

language of the March 30, 2018 Class Certification Order (“Certification Order” or “Cert.

Order,” ECF No. 578) to address discovery and other issues raised in the parties’ June 17, 2019

Joint Status Report (ECF No. 766), including Plaintiffs’ response to one of Defendants’

interrogatories. Far from “exceed[ing] the Court’s authority” (Pls.’ Br. at 1, ECF No. 773), the

June 25 Order reaffirmed that “as Judge Torres repeatedly emphasized in her opinion certifying

the class, Phase I will be devoted to generalized proof of the alleged discriminatory impact and

treatment of women through three employment practices: 360 Reviews, Quartiling, and Cross-

Ruffing” (June 25 Order at 1 (emphasis added)).1 And, the Court’s June 25 Order was consistent

with its prior confirmatory ruling that this “class-action . . . is premised on Defendants’ use of

three processes to make employment-related decisions, specifically ‘360 reviews,’ ‘quartiling’

and ‘cross-ruffing.’” (June 7, 2019 Order (“June 7 Order”) at 2, ECF No. 753 (emphasis

added).)

               In the Certification Order, Judge Torres certified class claims under Rule 23(b)(3)

premised on three employment processes, holding that: “[w]hether Goldman Sachs discriminated

against the class via its use of 360 reviews, quartiling, or cross-ruffing raises yes-or-no questions

that can each be answered ‘in one stroke.’” (Cert. Order at 28 (quoting Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350 (2011)) (emphasis added).) In determining whether common issues of

1
         Defendants respectfully disagree with Judge Torres’s findings of fact and conclusions of
law in the Certification Order insofar as she found that Goldman Sachs’s subjective and
decentralized 360 review, quartiling and cross-ruffing processes constitute a “common mode” of
exercising discretion, and intend to move for decertification, as contemplated in the current pre-
trial schedule. (E.g., Cert. Order at 28, 31.)
      Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 5 of 18



fact exist sufficient to certify a Rule 23(b)(3) class, Judge Torres identified as “critical” that

“each of the class members was subject to the 360 review and quartiling processes,” and that

“all promotions from Vice President were awarded through the cross-ruffing process.” (Id. at 27

(emphasis added and alterations and internal citations omitted).) Judge Torres did not reference

any other evaluation, compensation or promotion-related processes.

               In light of these clear rulings, Plaintiffs cannot meet the “strict” standard for

reconsideration of this Court’s June 25 Order, which requires Plaintiffs to point to “matters or

controlling decisions” that the Court “overlooked.” Local Civ. R. 6.3; see Audio Emotion S/A v.

McIntosh Grp., Inc., 2017 WL 6492506, at *3 (S.D.N.Y. Jan. 11, 2017) (Torres, J.) (denying

motion for reconsideration where “[p]laintiff cite[d] no new law” and did not contend that the

court “overlooked the controlling decisions or factual matters”). Indeed, here the only relevant

authority is the Certification Order itself. As a result, in seeking “reconsideration” of this

Court’s correct reading of Judge Torres’s rulings, Plaintiffs effectively seek reconsideration of

the Certification Order, but the time for such a motion has long since passed. This Court should

deny Plaintiffs’ motion for the following reasons.

               First, Plaintiffs are wrong that this Court “redefined” or “eliminat[ed]” anything

in reaffirming that Plaintiffs’ certified class claims are for “discriminatory impact and treatment

of women through three practices: 360 Reviews, Quartiling, and Cross-Ruffing”—rather than

through other “compensation policies and practices.” (June 25 Order at 1; see Pls.’ Br. at 1, 8.)

To the contrary, it was Judge Torres’s ruling in the Certification Order which rejected Plaintiffs’

effort to certify for classwide treatment any purported process consisting of highly individualized




                                                -2-
      Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 6 of 18



compensation decisions impacting a then-class size of over 2,200 members.2 In claiming that

Judge Torres did certify for class treatment a freestanding “compensation” claim unconnected to

the three processes, Plaintiffs misleadingly cite their own pleadings, the “Background” section of

the Certification Order, the Class Notice, and snippets of expert testimony. But review of these

sources makes clear that Judge Torres certified no such claim. Thus, in confirming the scope of

Judge Torres’s Certification Order, this Court did not exceed its authority by “summarily

adjudicating,” “altering,” or “amending” that Order. (Pls.’ Br. at 3–8.)

               Second, Plaintiffs are incorrect in claiming that the June 25 Order contravenes

Title VII’s burden-shifting framework or the New York City Human Rights Law (“NYCHRL”).

(Pls.’ Br. at 9–11.) In its June 25 Order, this Court merely confirmed that Plaintiffs’ class claims

are limited to those certified by Judge Torres pursuant to Rule 23, which has nothing to do with

burden shifting or the NYCHRL’s substantive terms. In reaching that result, the June 25 Order

explained that if Defendants rely on some specific compensation “policy or practice” in their

defense at Phase I, “then compensation policies and practices beyond 360 Reviews, Quartiling

and Cross-Ruffing would become relevant to Phase I,” and Plaintiffs could respond to

Defendants’ arguments. (June 25 Order at 2.) This principle of procedural fairness also has

nothing to do with Title VII or burden-shifting.

               In sum, because this Court’s June 25 Order does nothing more than confirm Judge

Torres’s rulings in the Certification Order in the context of a dispute over the scope of discovery

in advance of a Phase I trial, there is nothing for this Court to “reconsider,” and Plaintiffs’

motion should be denied.

2
       The putative class is now made up of more than 3,300 class members, including those
who agreed to arbitration or otherwise released any claims against Goldman Sachs and should
have opted out.


                                                   -3-
      Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 7 of 18



                                          ARGUMENT

I.     THIS COURT ACTED WITHIN ITS AUTHORITY IN CONFIRMING JUDGE
       TORRES’S RULINGS IN THE CERTIFICATION ORDER.

       A.      Judge Torres Did Not Certify the Individual “Compensation” Claims of
               Class Members for Classwide Treatment.

               In moving for reconsideration, Plaintiffs ignore that Judge Torres refused to

certify for classwide treatment claims based on the application of highly individualized

“compensation processes” by hundreds of managers across different individual Business Units

over nearly twenty years. Instead, Judge Torres granted certification only for claims based on

three specific employment processes, “360 reviews, quartiling, or cross-ruffing,” which the

Court found (erroneously, in Defendants’ view) raise “yes-or-no questions that can each be

answered ‘in one stroke.’” (Cert. Order at 28 (quoting Wal-Mart, 564 U.S. at 350).)

               Judge Torres plainly did not certify the “compensation” claims of every class

member for classwide treatment, despite Plaintiffs’ repeated requests that she do so.           For

example, in their objections to Judge Francis’s Report and Recommendation (“R&R”), Plaintiffs

spent pages of their briefing faulting Judge Francis for his denial of certification of claims based

on “compensation setting and promotion processes” separate and apart from the two evaluation

processes. (See, e.g., Pls.’ Objs. to R&R at 48, ECF No. 511 (objecting that “Plaintiffs challenge

the compensation setting and promotions processes separately from the performance review

process”) (emphasis added).) Plaintiffs also claimed that Judge Francis’s “factual findings”

made it “abundantly clear that commonality is satisfied as to Goldman’s compensation and

promotion practices as well” as the Firm’s 360 review and quartiling evaluation processes. (Pls.’

Resps. to Defs.’ Objs. to R&R at 13, ECF No. 525 (emphasis added).)




                                                -4-
      Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 8 of 18



               Judge Torres necessarily considered—and rejected—all of these arguments in

support of certifying a standalone “compensation” claim.3 Judge Torres found commonality for

only three specific evaluation and promotion processes:              “[w]hether Goldman Sachs

discriminated against the class via its use of 360 reviews, quartiling, or cross-ruffing raises yes-

or-no questions that can each be answered ‘in one stroke.’” (Cert. Order at 28 (quoting Wal-

Mart, 564 U.S. at 350) (emphasis added); see also id. at 27 (finding as “critical facts” for

commonality that “each of the class members was subject to the 360 review and quartiling

processes,” and that “all promotions from Vice President were awarded through the cross-

ruffing process”) (emphasis added and internal alterations omitted); id. at 28 (finding that

“Plaintiffs’ disparate impact claims are predicated on express company policies,” including “the

job evaluation processes” and “the cross-ruffing process”) (emphasis added; internal citations

omitted).) The fact that Judge Torres did not make any finding of commonality for any other

process confirms that class certification was not granted for other “compensation policies.” This

Court’s June 25 Order thus accurately reflects and confirms the scope of the Certification Order,

as did its June 7 Order, which Plaintiffs did not challenge. (See June 7 Order at 2 (this “class-

action . . . is premised on Defendants’ use of three processes to make employment-related

decisions, specifically ‘360 reviews,’ ‘quartiling’ and ‘cross-ruffing’”) (emphasis added).)




3
       See United States v. Asare, 2018 WL 2465378, at *1 n.1 (S.D.N.Y. June 1, 2018)
(Torres, J.) ( “To the extent the . . . Opinion does not appear to address an argument, it is because
the Court concluded that the argument was without merit.”); see also Fuchsberg & Fuchsberg v.
Galizia, 300 F.3d 105, 109 (2d Cir. 2002) (holding that opinion that is silent on briefed issue has
“preclusive effect with regard to that issue” and finding that “if the Appellate Division had
agreed” with defendant’s argument, it would have . . . ruled in [defendant’s] favor”); Oehne v.
United States, 2017 WL 6626373, at *4 (D. Conn. Mar. 16, 2017) (court “did not explicitly
address” arguments in opinion that are “plainly without merit”).

                                                -5-
      Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 9 of 18



               Although the merits of Judge Torres’s Certification Order are not at issue on this

motion, there is indeed no certifiable firm-wide compensation-setting process, as the very

documents that Plaintiffs cite make clear. (See Pls.’ Suppl. Resps. & Objs. to Defs.’ Third Set of

Interrogs. at 5–6, ECF No. 766-6; Defs.’ June 14, 2019 Ltr. at 3 & App’x A, ECF No. 766-7.)

Instead, these Division-specific documents emphasize that individual performance, job function,

Business Unit and manager discretion, among many other factors, bear on individualized

compensation decisions—and expressly state that



(GS0458554 (2011 Investment Management Decision Compensation Guidelines) (emphasis

added); see also GS0400008 (October 2018 Investment Banking Division Compensation

Guidelines) (describing

                      ; GS0113896 (2011 Securities Division Compensation Guidelines)

                                                                                         .) These

compensation-setting policies represent precisely the sort of “‘policy’ of allowing discretion by

local supervisors . . . that is just the opposite of a uniform employment practice that would

provide the commonality needed for a class action.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338, 355 (2011) (emphasis in original).

       B.      Plaintiffs Cannot Escape the Plain Terms of the Certification Order.

               In trying to rewrite Judge Torres’s Certification Order, Plaintiffs reference

summary descriptions in the “Background” or “Expert Testimony” sections of the Order, their

own pleadings, and even the Class Notice. (Pls.’ Br. at 3–7.) Indeed, Plaintiffs have repeatedly

relied on these same misleading, extraneous and out-of-context citations in correspondence,

interrogatory responses and joint status reports, even after Defendants pointed out that Plaintiffs


                                                -6-
     Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 10 of 18



are not citing to any of Judge Torres’s rulings on Rule 23 requirements.4 None of these tactics

can change Judge Torres’s ruling.

               First, Plaintiffs invoke the first few pages of the Certification Order, where Judge

Torres described Plaintiffs’ allegations “that Goldman Sachs has discriminated against class

members in evaluation, compensation, and promotion,” or summarized “the process of

determining compensation,” but made no Rule 23 findings. (See Pls.’ Br. at 3–4 (citing Cert.

Order at 4, 8).)    Plaintiffs then contend that Judge Torres separately “certified Plaintiffs’

challenge to” Defendants’ compensation policy, because a single paragraph about the business

necessity defense mentions “company-wide pay, promotion and performance evaluation

systems.” (Pls.’ Br. at 4 (quoting Cert. Order at 44).) This grossly misreads the paragraph at

issue, 5 which states clearly—like the rest of Judge Torres’s Order—that “the challenged

processes” are “the 360 review and quartiling processes,” and that Plaintiffs can try to “prove

that the processes produce statistically significant gender disparities.” (Cert. Order at 44.) Judge

Torres finishes with the unremarkable comment that Defendants can respond by demonstrating

4
        (See, e.g., (i) Pls.’ Suppl. Resps. & Objs. to Defs.’ Third Set of Interrogs. at 5 (citing
Plaintiffs’ own brief (ECF No. 247) at 9–10; Cert. Order at 4 (“Background” section describing
what “Plaintiffs allege”), Cert. Order at 7–8 (“Background” section describing “the process of
determining compensation”)); (ii) Pls.’ statement in June 17, 2019 Joint Status Report at 5 (citing
Cert. Order at 31 (describing Dr. Farber’s analysis)); and (iii) Pls.’ Feb. 15, 2019 Ltr. at 2, ECF
No. 674-4 (citing Cert. Order at 7–8 (“Background” section describing “the process of
determining compensation”); Cert. Order at 18–21 (“Expert Testimony” section describing
Dr. Farber’s testing for disparities in compensation)).)
5
        The paragraph reads in full: “Whether the challenged processes are job related or
consistent with business necessity is a question of generalized proof. Defendants applied the 360
review and quartiling processes to each and every member of the class, and, as discussed above,
Dr. Farber’s generalized statistical proof may well prove that the processes produce statistically
significant gender disparities. Defendants’ rebuttal of that proof would require Defendants to
explain the business necessity of the processes, and, therefore, require proof on a general level,
rather than individualized proof on a claim-by-claim basis to support its company-wide pay,
promotion, and performance evaluation systems.” (Cert. Order at 44 (emphasis added).)


                                                -7-
     Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 11 of 18



“business necessity of the processes” through “general” proof, including about any “company-

wide pay, promotion, and performance evaluation systems.” (Id.) None of this comes close to

certifying a standalone “compensation” claim.

               Second, Plaintiffs cite Judge Torres’s decisions affirming Judge Francis’s Daubert

rulings (Pls.’ Br. at 5–7), and then Plaintiffs ignore that those rulings did not decide any Rule 23

requirement. (See Cert. Order at 13–22.) The fact that Judge Torres found no “clear error” in

Judge Francis’s rulings on the admissibility of expert evidence (Cert. Order at 16) has no bearing

on Judge Torres’s consideration of that evidence, much less on her finding of commonality only

for the three evaluation and promotion processes that were certified for classwide treatment.

               Third, Plaintiffs’ wrongly claim that Judge Torres’s reference to Dr. Farber’s

opinion that the evaluation processes “account[] for some but not all of the pay differences”

somehow means that Judge Torres certified for classwide treatment all processes that could

account for the “pay differences.” (See Pls.’ Br. at 5 (quoting Cert. Order at 32).) This strained

reading of the Certification Order does not bear scrutiny and, again, the full context speaks for

itself, confirming that Judge Torres was specifically referring to the 360 reviews and quartiling

processes in the passage that Plaintiffs cite:

       Dr. Farber’s report shows that Defendants pay female Vice Presidents 21% less
       and Associates 8% less, on average, than their male counterparts. Farber Report
       ¶ 7(a). The report explains that approximately 22% and 50% of the observed pay
       differences, respectively, can be explained by the differences in female and male
       360 review and quartile ratings. Id. ¶ 7(d). These pay differences are statistically
       significant by several standard deviations, see Farber Report, Tables 10, 14, 15,
       and are sufficient to meet the “significant proof” standard at the class certification
       stage of litigation.

(Cert. Order at 32 (emphasis added).) 6


6
       Defendants dispute the percentage pay differences and statistical significance found by
Dr. Farber because, among other reasons, his analysis improperly aggregates statistics across

                                                 -8-
     Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 12 of 18



               Judge Torres explicitly relied on “Tables 10, 14, 15” of the Farber Report, which

set forth a regression analyses of male and female Associate and Vice President quartile and 360

review scores, in finding that “these pay differences” were “statistically significant.” (See Expert

Report of Henry S. Farber, dated Feb. 17, 2014 at 46, 50, 51, ECF No. 358-8.) Thus, when

considering whether Plaintiffs had shown “significant proof” of discrimination for purposes of

certifying a disparate impact claim, Judge Torres cited to Plaintiffs’ expert’s opinion that claimed

pay disparities were attributable to the 360 reviews and quartiling. (Cert. Order at 32.)

               Fourth, this Court did not “endorse” Plaintiffs’ “independent challenge to

Goldman’s compensation policy” for classwide treatment by approving the Class Notice

distributed in November 2018. (Pls.’ Br. at 7.) In response to the question “What is this lawsuit

about,” the Notice provided two paragraphs of “Basic Information” on Plaintiffs’ allegations:

“The lawsuit alleges that Goldman Sachs discriminated against female Associates and Vice

Presidents . . . in pay, promotions, and performance reviews, including that it maintained policies

which caused an adverse impact on the pay and promotions of . . . female Associates and Vice

Presidents.” (ECF No. 610-1 at 3 (emphasis added).) That was perfectly consistent with Judge

Torres’s Certification Order, which had identified those “policies” as “360 reviews, quartiling, or

cross-ruffing.” (Cert. Order at 28.) And the fact that the Class Notice followed the near-

universal practice of referencing the Complaint, which included Plaintiffs’ generalized




Business Units and fails to control for key variables that drive evaluation, compensation and
promotion decisions at Goldman Sachs.


                                                -9-
     Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 13 of 18



“challenge to Goldman’s compensation policy” along with numerous other abandoned claims, is

irrelevant for purposes of certification. (Pls.’ Br. at 8.)7

                Finally, Plaintiffs erroneously claim that “[t]he June 25 Order implicates only

Plaintiffs’ Title VII disparate impact claims” and not their (i) NYCHRL disparate impact claims

or (ii) any disparate treatment claims. (Pls.’ Br. at 2 n.2.) Plaintiffs are wrong on both counts.

Both Judge Torres’s Certification Order and this Court’s June 25 Order address certification of

“disparate impact” claims generally, without distinguishing between the underlying Title VII and

NYCHRL theories of liability. (See Cert. Order at 1, 49; June 25 Order at 1.) And both rulings

therefore govern all of Plaintiffs’ disparate impact claims, not the just the Title VII claims

Plaintiffs seek to pick off. Similarly, the June 25 Order expressly addresses disparate treatment

claims, holding that “Phase I will be devoted to generalized proof of the alleged discriminatory

impact and treatment of women through three practices.”           (June 25 Order at 1 (emphasis

added).) This Court’s decision to address both types of claims reflects the linkage that Judge

Torres identified when she found predominance for Plaintiffs’ disparate treatment claim only

“predicated on the statistical evidence of disparate impact.” (Cert. Order at 41.) As a result,

Plaintiffs’ disparate treatment and disparate impact claims are limited, under either statute, to the

three processes for which Judge Torres found commonality (360 reviews, quartiling, and cross-

ruffing).




7
        (Compare, e.g., First Am. Compl. ¶ 191, ECF No. 104 (identifying sixteen claims,
including injunctive relief, frontpay and “damages for emotional distress”), with Pls.’ Class Cert.
Br. at 45, ECF No. 247 (seeking certification of claims for backpay and punitive damages only).)


                                                  -10-
     Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 14 of 18



       C.      In Light of the Clear Language of Judge Torres’s Certification Order, This
               Court Was Well Within Its Authority To Confirm Its Meaning.

               This Court did nothing more in its June 25 ruling than resolve a dispute

manufactured by Plaintiffs over the meaning of the Certification Order, which, as set forth

above, could not be more clear, and its effect on the scope of Phase I merits discovery. As a

result, nothing about the June 25 Order exceeded this Court’s authority.

               This Court did not “summarily” adjudicate anything. The June 25 Order was

based on Judge Torres’s Certification Order, with the benefit of (i) three joint status reports,

which attached ten letters exchanged by the parties on the scope of that Order, and (ii) argument

at two status conferences about Plaintiffs’ failure to identify any specific compensation-related

practice in response to Defendants’ interrogatories.8 This is more than sufficient process for a

discovery dispute.

               Plaintiffs also rely on irrelevant authority in claiming that the June 25 Order was “

“summary adjudication,” or that this Court was “premature” or somehow exceeded its referral

authority in faithfully construing the Certification Order in resolving discovery disputes.

Plaintiffs cite Cohen v. Schroeder, 2016 WL 1070851, at *5 (S.D.N.Y. March 16, 2016)

(Sullivan, J.) (Pls.’ Br. at 9), but the court there simply held that a court “may deny a summary

8
        (See, e.g., ECF Nos. 674-1, 674-2, 674-3, 674-4, 677-1, 679-1 (correspondence between
the parties about “[w]hich specific alleged discriminatory employment practices [] Plaintiffs
contend will be at issue at any Phase One trial”).) Defendants raised Plaintiffs’ inadequate
interrogatory response at the April 25, 2019 Joint Status Report (ECF Nos. 730, 730-1, 730-2),
and in the June 17, 2019 Joint Status Report, Defendants noted that “Plaintiffs’ supplemental
interrogatory response (and their position in this Joint Status Report) confirms that Judge Torres
did not certify a class based on any compensation-setting process and that there is no basis to
certify such a class.” (ECF No. 766 at 7; see also Apr. 30, 2019 Conf. Tr. at 38:12–21 (THE
COURT: “Compensation, that answer is totally roundabout and uninformative, it just says
basically that what we’re challenging is how you set compensation, period. And there is nothing
that identifies what it is you are challenging, how it is that they go about setting
compensation.”).)


                                               -11-
      Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 15 of 18



judgment motion ‘as premature’ when it is brought by a defendant prior to the close of

discovery.” (emphasis added). Defendants have not moved for summary judgment; rather this

Court merely applied the Certification Order in the context of clarifying the scope of Phase I

discovery. Lugo v. Keane, 15 F.3d 29, 30 (2d Cir. 1994) (cited in Pls.’ Br at 9)—where the

Second Circuit held that a court may not sua sponte dismiss a pro se petition for a writ of habeas

corpus “without having provided the petitioner with notice and an adequate opportunity to

respond”—is equally off point. To the extent Plaintiffs cite Lugo for the notion that they have

not had an adequate opportunity to address certification of claims based on “compensation

processes,” the parties filed twelve briefs related to class certification before Judge Francis and

Judge Torres. And in Bell v. City of New York, 2015 WL 5437306 (E.D.N.Y. Sept. 15, 2015)

(Mauskopf, J.) (cited in Pls.’ Br. at 8), the district court in fact found that the magistrate judge

had not exceeded its referral authority because, as here, the judge had properly ruled on a

discovery dispute.

II.    THE JUNE 25 ORDER DOES NOT IMPLICATE PLAINTIFFS’ SUBSTANTIVE
       THEORIES OF LIABILITY UNDER TITLE VII OR THE NYCHRL.

               Plaintiffs claim that the June 25 Order “contravenes Title VII’s burden-shifting

framework” and the substantive terms of the NYCHRL by allowing Defendants to “‘choose’

which components of its compensation policy are tried at Phase I.” (Pls.’ Br. at 9–10 (emphasis

in original).) Not so. This Court’s June 25 Order simply confirmed which claims Judge Torres

had certified for classwide treatment in her Certification Order.

               In moving for reconsideration, Plaintiffs cite cases (Pls.’ Br. at 10) describing the

basic McDonnell Douglas framework, which has never been in dispute. In a Rule 23(b)(3) class

action, the court applies the three-step McDonnell Douglas burden-shifting framework only to



                                               -12-
     Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 16 of 18



certified claims.9 Thus, following Judge Torres’s decision not to certify a standalone claim about

the compensation process unconnected to 360 reviews and quartiling, the June 25 Order simply

states, unremarkably and as a matter of basic fairness, that Plaintiffs may not try uncertified

claims at Phase I, but if Defendants put other specific compensation processes at issue as part of

their defense, Plaintiffs have the right to respond. See Hammond v. Toy Indus. Ass’n, Inc., 8 F.

Supp. 3d 484, 499 (S.D.N.Y. 2014) (Koetl, J.) (“It would be unfair to [a party] to consider an

argument to which [the party] had no opportunity to reply.”) 10 Simply put, the Court’s ruling

has nothing to do with Title VII or burden-shifting.

               Plaintiffs also claim that the fact that Defendants’ compensation policies are not at

issue during Phase I “cannot be squared with the statutory language” of the NYCHRL, because

where a plaintiff asserts a disparate impact claim under that law based on a “group of policies or

practices,” she does not need to “demonstrate which specific policies or practices within the

group” caused the disparity. (Pls.’ Br. at 10 (quoting N.Y.C. Admin. Code § 8–107(17)(a)(2).)

According to Plaintiffs, this provision relieves them, and the District Court, of the limitations

imposed by Rule 23. Plaintiffs cite no authority that supports this proposition, which would

upend Rule 23.    Indeed, Plaintiffs’ only NYCHRL authority makes clear that the statute is not a

9
       Under the “three-step McDonnell Douglas burden-shifting framework,” Plaintiffs will
have the opportunity at trial to show that the certified processes cause a disparate impact and, if
they do so, Defendants can demonstrate that the challenged processes are job related, which
would require Plaintiffs to show the availability of less discriminatory alternative processes. 42
U.S.C. §§ 2000e-2(k)(1)(A) & (C).
10
        The June 25 Order also is not “unworkable” because Plaintiffs will not be forced to wait
“until the middle of the Phase I trial” to “learn which aspects of Goldman’s compensation
policies are at issue.” (Pls.’ Br. at 11 (emphasis in original).) If Defendants intend to raise a
compensation-related employment process in connection with their defense to the alleged
discriminatory 360 review, quartiling and cross-ruffing processes during Phase I, Plaintiffs will
have ample advance notice through fact and expert discovery on Goldman Sachs’s defenses and
pretrial motions.


                                               -13-
     Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 17 of 18



free pass for all claims to proceed on a classwide basis in federal court without regard to the

requirements of Rule 23. (See Pls.’ Br. at 10 (citing Richardson v. City of New York, 2018 WL

4682224, at *10 (S.D.N.Y. Sept. 28, 2018) (Oetken, J.) (dismissing NYCHRL disparate impact

“compensation-based claims” for lack of independently statistically-significant evidence, even

though plaintiffs had “stated a viable disparate-impact claim under NYCHRL” for “hiring and

job-placement decisions” based on a group of four “identified human resource practices”)).) The

out-of-context language of the NYCHRL cited by Plaintiffs cannot override Judge Torres’s

Certification Order, which certified claims only based on the three evaluation and promotion

processes.




                                             -14-
     Case 1:10-cv-06950-AT-RWL Document 790 Filed 07/23/19 Page 18 of 18



                                         CONCLUSION

                For the foregoing reasons, this Court should deny Plaintiffs’ motion to reconsider

its June 25 Order.

                                                  Respectfully,

                                                  /s/ Robert J. Giuffra, Jr.
Barbara B. Brown (admitted pro hac vice)          Robert J. Giuffra, Jr.
Carson H. Sullivan (admitted pro hac vice)        Sharon L. Nelles
PAUL HASTINGS LLP                                 Ann-Elizabeth Ostrager
875 15th Street, N.W.                             Hilary M. Williams
Washington, D.C. 20005                            Joshua S. Levy
                                                  Hannah Lonky
                                                  SULLIVAN & CROMWELL LLP
Patrick W. Shea                                   125 Broad Street
PAUL HASTINGS LLP                                 New York, New York 10004
200 Park Avenue                                   (212) 558-4000
New York, New York 10166
                                                  Amanda Flug Davidoff
                                                  Elizabeth A. Cassady
                                                  SULLIVAN & CROMWELL LLP
                                                  1700 New York Avenue, N.W., Suite 700
                                                  Washington, D.C. 20006

                                    Attorneys for Defendants
                                   Goldman, Sachs & Co. and
                                 The Goldman Sachs Group, Inc.

July 23, 2019




                                               -15-
